MAINE SUPREME JUDICIAL COURT                                        Reporter of Decisions
Decision:    2021 ME 59
Docket:      Ken-21-83
Submitted
  On Briefs: October 20, 2021
Decided:     November 23, 2021

Panel:          MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                 ANNALEE R. BLOOM

                                           v.

                                 LAWRENCE P. BLOOM


GORMAN, J.

         [¶1] Lawrence P. Bloom appeals from a divorce judgment issued in the

District Court (Waterville, Montgomery, J.) on Annalee R. Bloom’s complaint.

Lawrence challenges the court’s decision as to child support, spousal support,

and the distribution of marital property. We vacate the judgment as to child

support and affirm in all other respects.

         [¶2] Annalee and Lawrence were married in 1996 and have two children.

Annalee instituted this divorce action on January 22, 2019. At the time, their

older child was seventeen years old and their younger child was fifteen years

old.

         [¶3]    After a three-day testimonial hearing, by a judgment dated

September 21, 2020, the court awarded the parties shared parental rights and
2

responsibilities of the younger child with primary residence of the child to

Lawrence. By then, the older child was eighteen years old and had graduated

from high school, and the younger child was seventeen years old.

        [¶4] As to child support, the court initially calculated the parties’ basic

weekly support obligation only as to the younger child, given that the older

child was eighteen years old and had graduated from high school, and therefore

was no longer a proper subject of child support. See 19-A M.R.S. § 2006(11)

(2021) (providing that the child support guidelines may only be used for “a

child between 18 and 19 years of age” when that child “is attending a secondary

school”); 19-A M.R.S. § 1653(8)(A), (12)(A) (2021). The court used the basic

weekly support obligation of $264 as set out in the child support table for

parents of one child earning a combined annual gross income of $120,000 per

year.1 See 10-144 C.M.R. ch. 351, ch. 6, § 2 (effective July 29, 2016); 19-A M.R.S.

§ 2006(1); Foley v. Ziegler, 2007 ME 127, ¶ 9, 931 A.2d 498. To that, the court

added the cost of the younger child’s health insurance; divided that amount in

half based on the parents’ equal incomes; and then deducted the health

insurance cost paid by Annalee, arriving at the total weekly support due of $118


    1Contrary to Lawrence’s contentions, the court’s calculation of both parties’ incomes was
supported by competent record evidence. See 19-A M.R.S. § 2001(5)(A), (D) (2021); Ehret v. Ehret,
2016 ME 43, ¶ 14, 135 A.3d 101.
                                                                                                  3

to be paid to Lawrence as the parent providing primary residential care.

See 19-A M.R.S. § 2006(3)-(4); Foley, 2007 ME 127, ¶ 9, 931 A.2d 498. The

court then reduced that amount by $18 (a 15% downward deviation) based on

Annalee’s payment of “a considerable portion of the child’s regular expenses

(i.e., for clothing, test fees, haircuts, shoes, and extracurricular expenses),”

ultimately ordering Annalee to pay child support of $100 per week to Lawrence

as primary caregiver for the younger child.2 See 19-A M.R.S. § 2007 (2021);

Sullivan v. George, 2018 ME 115, ¶ 14, 191 A.3d 1168. Both parties filed timely

post-judgment motions.

       [¶5] Five months later, on March 1, 2021, the court issued an amended

divorce judgment and additional findings in response to Annalee’s motion. The

older child was nineteen by then, and the younger child was still seventeen

years old. Notwithstanding that the parties’ older child was not a proper

subject of prospective child support, in the amended child support worksheet,

the court listed both children and used the basic support obligation from the

child support table that applies for parents of two children rather than one—a

weekly support obligation of $188 per child rather than the $264 that applies


   2 No “plain and unmistakable injustice” is suggested by the court’s award of a downward deviation
to Annalee based on her payment of a greater portion of the expenses of the younger child, for whom
Lawrence is the primary caretaker. Sullivan v. George, 2018 ME 115, ¶ 12, 191 A.3d 1168.
4

when only one child is at issue. See 19-A M.R.S. § 2006(1), (11); 10-144 C.M.R.

ch. 351, ch. 6, § 2. Then, despite using the amount from the child support table

for two children—a lower number because support will be awarded to more

than one child—the court applied that amount only as to the younger child. To

that incorrect number, the court added the cost of health insurance for both

children, yielding a total weekly support obligation of $241. The court divided

that amount in half to reflect each parent’s equal share of the obligation and

then deducted Annalee’s payment of both children’s health insurance costs,

yielding a child support amount of $68 due to Lawrence. The court then

factored in the same 15% downward deviation, reducing Annalee’s weekly

child support obligation to $58, and it imposed that obligation retroactive to

January 25, 2019.3 Using that start date, the court calculated that Lawrence had

been overpaid by $6,797 in child support; granted Annalee a “[j]udgment” in

that amount; and then ordered that that amount would be paid by Lawrence—

first through a weekly $40 offset against Annalee’s child support obligation and




    3 The significance of the January 25, 2019, date is unclear from the court’s findings or the record.
It is close to—but not the same as—the date on which Annalee instituted the divorce proceedings
(the complaint was filed on January 22, 2019).
                                                                                           5

then, when her obligation to pay child support ended, through $100-per-week

payments. Lawrence appeals.

        [¶6] We address only Lawrence’s argument regarding child support.4

We review the factual findings underlying a child support award for clear error;

the award itself, including a decision to award a downward deviation, for an

abuse of discretion; and questions of statutory interpretation de novo.

Lawrence v. Webber, 2006 ME 36, ¶ 6, 894 A.2d 480; Sullivan, 2018 ME 115,

¶ 12, 191 A.3d 1168; Akers v. Akers, 2012 ME 75, ¶ 2, 44 A.3d 311.

        [¶7]      We agree with Lawrence that the court’s child support

determination in the amended judgment must be corrected. The child support

worksheets and orders contain multiple errors:

            • The court failed to distinguish between the periods of time when
              the parents were obliged to support two children and when they
              were obliged to support only one child;

            • When creating an order that reflected Annalee’s child support
              obligation for one child, the court used the two-child basic support
              obligation from the child support table and included the cost of
              health insurance for the older child’s health insurance in its
              calculations; and

            • The court applied its erroneous support obligation as to one child
              retroactively to a time when both children were properly the
              subject of child support.


  4   Lawrence’s other arguments are not persuasive, and we do not address them further.
6

      [¶8] Because there were different numbers of children to be supported

at different times during the pendency of this case, the court should have

calculated child support separately for the different periods of time.          In

addition, because the court made no findings as to whether one parent

provided primary residential care for the older child before she “aged out” of

the child support equation, or whether the parties provided substantially equal

care, we cannot fix this arithmetic error. See 19-A M.R.S. §§ 2001(7), (8-A),

2006(4), (5)(E), (11) (2021).

      [¶9] Given these errors, we must vacate the amended child support order

and remand the matter to the District Court so that the court can make findings

regarding the parents’ obligations for the older child in order to properly

calculate child support retroactively as to her. Then, for the period during

which the parents were obliged to support both children, the court will have to

create a child support worksheet—or worksheets, depending on its findings—

to reflect the parties’ respective obligations. See 19-A M.R.S. § 2006(4), (5)(E).

      [¶10] For the period after the earlier of the older child’s high school

graduation or nineteenth birthday, the court must calculate child support based

on the younger child alone using the one-child basic support obligation in the

child support table and the cost of health insurance for that one child, as it did
                                                                               7

in the initial divorce judgment. See 19-A M.R.S. § 2006(1)-(4), (11). Annalee

will be obliged to make those payments until the earlier of the younger child’s

high school graduation or his nineteenth birthday. See 19-A M.R.S. § 2006(11).

        [¶11] After the court has made the necessary findings and created

accurate child support worksheets, it must address any corresponding

overpayment and setoff provisions that are necessary. We note that this

divorce has had an extremely protracted history in the District Court and direct

that the findings and recalculations be made as quickly as possible.

        The entry is:

                           Judgment vacated as to child support and
                           affirmed in all other respects. Remanded for
                           further proceedings consistent with this opinion.



Lawrence P. Bloom, appellant pro se

Verne E. Paradie, Jr., Esq., Lewiston, for appellee Annalee R. Bloom


Waterville District Court docket number FM-2019-14
FOR CLERK REFERENCE ONLY